Opinion issued January 19, 2006 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00154-CR
        01-05-00155-CR
____________

DAVID BEN VEDERMAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 400th Judicial District Court
Fort Bend County, Texas
Trial Court Cause No. 40839 and 40208



 
MEMORANDUM  OPINION
               Because no brief had been filed for appellant, on July 5, 2005, we abated
this appeal and ordered a hearing in the trial court.  The trial court conducted the
hearing on September 19, 2005, and the supplemental record of that hearing has been
filed in this Court.  At the hearing, appellant stated that he wished to withdraw this
appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal in this Court.  See Tex. R. App. P. 42.2(a).  However, given
appellant’s expressed desire to forego pursuit of his appeal, we conclude that good
cause exists to suspend the operation of Rule 42.2(a) in this case in accordance with
Rule 2.  See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the
appeal is dismissed. 
               Any pending motions are denied as moot.
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).